DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-8 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crombez, U. S. Patent Application Publication 2017/0361827.

	Crombez discloses a control device 26 comprising one or more processors 42 mounted on a vehicle 10.
	The processor 42 is configured to calculate a braking request when a driver preforms an accelerator pedal operation, as described in paragraph [0052] and lines 1-3 of paragraph [0053], including “the at least one braking controller 26 determines a total braking torque requested”.
	Lines 5-6 of paragraph [0053] discloses receiving “a deceleration capability of the powertrain 14”, which is a braking force that is generable by a powertrain 14.
	Paragraphs [0054] to [0055] describe method 50 steps 62 and 64 (labeled “66” in figure 4), which disclose distributing the braking request to at least one of the powertrain 14 and a brake 22 based on the braking request and the braking force that is generable by the powertrain.
(claim 5)

Crombez discloses a method 50 (fig. 4) executed by a computer of a manager ([0038], [0050]) mounted on a vehicle 10.
	The method 50 includes step 58, calculating a braking request when a driver preforms an accelerator pedal operation, as described in paragraph [0052] and lines 1-3 of paragraph [0053], including “the at least one braking controller 26 determines a total braking torque requested”.
	Lines 5-6 of paragraph [0053] discloses receiving “a deceleration capability of the powertrain 14”, which is a braking force that is generable by a powertrain 14.
	Paragraphs [0054] to [0055] describe method 50 steps 62 and 64 (labeled “66” in figure 4), which disclose distributing the braking request to at least one of the powertrain 14 and a brake 22 based on the braking request and the braking force that is generable by the powertrain.
(claim 6)

Crombez discloses a system (fig. 2) mounted on a vehicle 10 and comprising a communication device configured to receive, from a manager, a braking request ([0038]).
The manager comprises one or more processors 42.
	The processor 42 is configured to calculate a braking request when a driver preforms an accelerator pedal operation, as described in paragraph [0052] and lines 1-3 of paragraph [0053], including “the at least one braking controller 26 determines a total braking torque requested”.
	Lines 5-6 of paragraph [0053] discloses receiving “a deceleration capability of the powertrain 14”, which is a braking force that is generable by a powertrain 14.
	Paragraphs [0054] to [0055] describe method 50 steps 62 and 64 (labeled “66” in figure 4), which disclose distributing the braking request to at least one of the powertrain 14 and a brake 22 based on the braking request and the braking force that is generable by the powertrain.
(claim 7)

	Figure 1 discloses a vehicle 10 equipped with the control device 26 according to claim 5.
(claim 8)

Response to Remarks

Applicant’s arguments with respect to claim(s) 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659